Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED RESTRICTED STOCK UNIT GRANT AGREEMENT

THIS AMENDED AND RESTATED RESTRICTED STOCK UNIT GRANT AGREEMENT (“Agreement”),
is made as of this 14th day of January, 2013 between LVB Acquisition, Inc. (the
“Company”) and Jeffrey R. Binder (the “Participant”).

WHEREAS, the Company has adopted and maintains the LVB Acquisition, Inc. 2012
Restricted Stock Unit Plan (the “Plan”) to promote the interests of the Company
and its Affiliates and stockholders by providing the executives and key
employees of the Company and its Affiliates with an appropriate incentive to
encourage them to continue in the employ of the Company or an Affiliate and to
improve the growth and profitability of the Company;

WHEREAS, the Plan provides for the Grant to Participants of Restricted Stock
Units to acquire shares of Common Stock;

WHEREAS, the Company and the Participant entered into that certain Restricted
Stock Unit Grant Agreement dated as of July 31, 2012, as amended (the “Prior
Agreement”);

WHEREAS, Section 4.6 of the Plan provides that the Board of Directors of the
Company may, in its absolute discretion, amend the Plan or terms of any
Restricted Stock Unit;

WHEREAS, the Company and the Participant desire to amend and restate the Prior
Agreement to provide certain benefits upon termination of employment;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Participant Restricted Stock Unit(s) (the “Restricted Stock Unit(s)”) with
respect to 2,800,000 shares of Common Stock, of which 1,880,000 shall be
Time-Based Restricted Stock Units and 920,000 shall be Performance-Based
Restricted Stock Units.

2. Grant Date. The Grant Date of the Restricted Stock Unit hereby granted is
July 31, 2012, with a deemed Grant Date for purposes of calculating a vesting
date pursuant to Section 5 of January 1, 2012.

3. Grant of Management Dividend Awards. Pursuant to, and subject to, the terms
and conditions set forth herein and in the Plan, the Company hereby grants to
the Participant 1,880,000 Management Dividend Awards with respect to each
Restricted Stock Unit. Each Management Dividend Award corresponds on a
one-to-one basis with each Time-Based Restricted Stock Unit.

4. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Restricted Stock
Unit Grant Agreement, the terms and conditions of the Plan, as interpreted by
the Board in its sole discretion, shall govern, unless explicitly



--------------------------------------------------------------------------------

provided to the contrary in this Restricted Stock Unit Grant Agreement. All
capitalized terms used herein shall have the meaning given to such terms in the
Plan.

5. Vesting Dates. The number of Restricted Stock Units that shall be vested and
no longer forfeitable at any time (the date all such conditions have been
satisfied with respect to some or all of the Restricted Stock Units, the
“Vesting Date” with respect to such Restricted Stock Units) with respect to each
of the Time-Based Restricted Stock Units and the Performance-Based Restricted
Stock units is set forth below, subject to satisfaction of the additional
conditions to settlement set forth in Section 6.1 for the Time-Based Restricted
Stock Units.

5.1 Time-Based Restricted Stock Units. Time-Based Restricted Stock Units will
satisfy the time-based component of the vesting requirements as follows (the
“Time-Based Vesting Condition”): Ten percent (10%) of the Time-Based Restricted
Stock Units shall be vested upon the Grant Date; ten percent (10%) of the
Time-Based Restricted Stock Units shall vest on January 1, 2013; ten percent
(10%) of the Time-Based Restricted Stock Units shall vest on January 1, 2014;
ten percent (10%) of the Time-Based Restricted Stock Units shall vest on June 1,
2014; ten percent (10%) of the Time-Based Restricted Stock Units shall vest on
January 1, 2015; ten percent (10%) of the Time-Based Restricted Stock Units
shall vest on June 1, 2015; ten percent (10%) of the Time-Based Restricted Stock
Units shall vest on January 1, 2016; fifteen percent (15%) of the Time-Based
Restricted Stock Units shall vest on June 1, 2016; and fifteen percent (15%) of
the Time-Based Restricted Stock Units shall vest on January 1, 2017; in each
case provided that the Participant continues to be Employed by the Company or an
Affiliate on such date.

5.2 Performance-Based Restricted Stock Units.

(a) Fifty percent (50%) of the Performance-Based Restricted Stock Units shall
vest upon the occurrence of a Liquidity Event in which Majority Stockholder
achieves an Individual MoM and Cumulative MoM of at least 1.10, subject to the
terms and conditions set forth in Section 5.2(b) and 5.2(c) below (the “1.10
RSUs”) and fifty percent (50%) of the Performance-Based Restricted Stock Units
shall vest upon the occurrence of a Liquidity Event in which Majority
Stockholder achieves an Individual MoM and a Cumulative MoM of at least 1.25,
subject to the terms and conditions set forth in Section 5.2(b) and 5.2(c) below
(the “1.25 RSUs”).

(b) Upon the occurrence of a Liquidity Event, the Performance-Based Restricted
Stock Units shall be eligible to vest as described in this Section.

(i) For purposes of this Section 5.2(b), (A) the “Eligible Percentage” shall
equal a fraction (1) the numerator of which is the Initial Majority Stockholder
Shares sold in such Liquidity Event and (2) the denominator of which is the
number of Initial Majority Stockholder Shares; provided that to the extent any
such Liquidity Event does not result in the sale, transfer or other disposition
of Initial Majority Stockholder Shares, such fraction shall be equitably
adjusted by the Board as appropriate to reflect the conversion of equity value
into cash in connection with such cash dividend or other distribution; (B) the
“1.10 RSU Prior Eligible Amount” shall equal the aggregate number of unvested
1.10

 

2



--------------------------------------------------------------------------------

RSUs that would have vested in connection with any prior Liquidity Event had the
Majority Stockholder achieved an Individual MoM and a Cumulative MoM of at least
1.10 in connection with such Liquidity Event; and (C) the “1.25 RSU Prior
Eligible Amount” shall equal the aggregate number of unvested 1.25 RSUs that
would have vested in connection with any prior Liquidity Event had the Majority
Stockholder achieved an Individual MoM and a Cumulative MoM of at least 1.25 in
connection with such Liquidity Event.

(ii) The number of 1.10 RSUs that shall vest upon the occurrence of a Liquidity
Event as a result of which the Majority Stockholder achieves both an Individual
MoM and a Cumulative MoM of at least 1.10 shall be equal to the sum of (A) the
Eligible Percentage of 1.10 RSUs and (B) the 1.10 RSU Prior Eligible Amount,
provided that the Participant continues to be Employed by the Company or an
Affiliate at such time.

(iii) The number of 1.25 RSUs that shall vest upon the occurrence of a Liquidity
Event as a result of which the Majority Stockholder achieves both an Individual
MoM and a Cumulative MoM of at least 1.25 shall be equal to the sum of (A) the
Eligible Percentage of 1.25 RSUs and (B) the 1.25 RSU Prior Eligible Amount,
provided that the Participant continues to be Employed by the Company or an
Affiliate at such time.

(iv) In addition and separate from the vesting provisions of (b)(ii) and
(b)(iii) of this Section, upon the Majority Stockholder’s receipt of cash
proceeds equal to 1.10 times the aggregate purchase price paid by the Majority
Stockholders for the Initial Majority Stockholder Shares any unvested 1.10 RSUs
shall immediately vest and upon the Majority Stockholder’s receipt of cash
proceeds equal to 1.25 times the aggregate purchase price paid by the Majority
Stockholders for the Initial Majority Stockholder Shares any unvested 1.25 RSUs
shall immediately vest, in each case provided that the Participant continues to
be Employed by the Company or an Affiliate at such time.

(v) For purposes of clarification, in no circumstance will a Participant vest in
more than one hundred percent (100%) of the Performance-Based Restricted Stock
Units originally granted.

(c) Following the fifth (5th) anniversary of the Grant Date, if an Initial
Public Offering of the Company has occurred, Performance-Based Restricted Stock
Units that have not previously vested pursuant to Section 5(b) shall vest in the
following amounts:

(i) Any unvested 1.10 RSUs shall vest if the stock price of the Company as
reported on the principal securities exchange on which shares of Common Stock
are then listed achieves and maintains for thirty (30) consecutive calendar days
a level which would result in the Majority Stockholder’s Total Interest divided
by the aggregate purchase price paid by the Majority Stockholder for the Initial
Majority Stockholder Shares equaling 1.10 or above.

 

3



--------------------------------------------------------------------------------

(ii) Any unvested 1.25 RSUs shall vest if the stock price of the Company as
reported on the principal securities exchange on which shares of Common Stock
are then listed achieves and maintains for thirty (30) consecutive calendar days
a level which would result in the Majority Stockholder’s Total Interest divided
by the aggregate purchase price paid by the Majority Stockholder for the Initial
Majority Stockholder Shares equaling 1.25 or above.

5.3 Accelerated Vesting on a Qualifying Termination.

(a) In the event that the Participant experiences a Qualifying Termination, the
Time-Based Restricted Stock Units shall satisfy the Time-Based Vesting Condition
as of the date of the Qualifying Termination.

(b) In the event the Company terminates the Participant’s Employment other than
for Cause, death, or Disability or the Participant terminates Employment for
Good Reason, prior to January 1, 2015, (i) any unvested Time-Based Restricted
Stock Units then held by the Participant that would have vested under
Section 5.1 of this Agreement had Participant remained Employed through on
January 1, 2015 shall satisfy the Time-Based Vesting Condition as of the date of
termination of the Participant’s termination of Employment and (ii) the
remaining unvested Restricted Stock Units shall expire on the date the
Participant’s Employment is terminated pursuant to Section 9 hereof.

(c) Notwithstanding anything in the Plan to the contrary, for purposes of
Section 5.3(b) and Section 7.4(b) of this Agreement, “Good Reason” shall be
defined as in the Amended and Restated Employment Agreement, by and between
Biomet, Inc. and the Participant, dated as of January 14, 2013; provided that
any termination of employment by the Participant prior to January 1, 2014 may
not be treated as a termination for Good Reason under clause (iv) of the
definition thereof.

6. Settlement.

6.1 Settlement Date: Time-Based Restricted Stock Units. Time-Based Restricted
Stock Units that have satisfied the Time-Based Vesting Condition set forth in
Section 5.1 above (including pursuant to Section 5.3(b) of this Agreement) shall
fully vest upon satisfaction of an additional settlement vesting condition set
forth herein (the “Additional Settlement Condition”) and be settled on (A) the
earlier of either (i) a Change of Control that constitutes a “change in the
ownership or effective control of the corporation” or in the ownership of a
substantial portion of the assets of the corporation” within the meaning of
Section 409A of the Code, (ii) an Initial Public Offering that occurs on or
before the sixth (6th) anniversary of the Grant Date, or (iii) the termination
of the Participant’s Employment by reason of death or Disability or (B) a
Qualifying Termination of Participant (the “Time-Based Settlement Date”). As
soon as reasonably practicable following the Time-Based Settlement Date and in
no event later than March 15 of the calendar year following the year in which
the Time-Based Settlement Date occurs, the Company shall transfer to the
Participant or Permitted Transferee, in full and complete satisfaction of all of
the obligations of the Company and the rights of the Participant or Permitted
Transferee in respect of such Time-Based Restricted Stock Units, a number of
shares of Common Stock, registered in the Participant’s or Permitted

 

4



--------------------------------------------------------------------------------

Transferee’s name, equal to the number of such Time-Based Restricted Stock Units
that are settled on and as of the Time-Based Settlement Date. Notwithstanding
anything to the contrary in the Plan or this Agreement, with respect to an
Initial Public Offering in (A)(ii) of this Section 6.1, if Company’s Biomet 3i
dental business (“3i”) separates from Biomet, Inc. in a tax-free spin-off (the
“Spin”), any Restricted Stock Units that become restricted stock units of 3i
shall settle on an Initial Public Offering of 3i and Restricted Stock Units that
remain Restricted Stock Units of the Company shall settle on an Initial Public
Offering of the Company or Biomet Inc. For the avoidance of doubt, upon
termination of employment for any reason, the Participant shall not forfeit
those Time-Based Restricted Stock Units that have satisfied the Time-Based
Vesting Condition at the time of such termination, and such Time-Based
Restricted Stock Units shall be settled by delivery of shares of Common Stock as
soon as reasonably practicable following the Time-Based Settlement Date (and in
no event later than March 15 of the calendar year following the year in which
the Time-Based Settlement Date occurs).

6.2 Settlement Date: Performance-Based Restricted Stock Units. Performance-Based
Restricted Stock Units that vest upon achievement of the applicable targets as
set forth in Section 5 of this Agreement shall be settled as soon as reasonably
practicable following the applicable Vesting Date, and in no event later than
March 15 of the calendar year following the year in which the Vesting Date
occurs (the “Performance-Based Settlement Date”). Upon settlement, the Company
shall transfer to the Participant or Permitted Transferee, in full and complete
satisfaction of all of the obligations of the Company and the rights of the
Participant or Permitted Transferee in respect of such Performance-Based
Restricted Stock Units, a number of shares of Common Stock, registered in the
Participant’s or Permitted Transferee’s name, equal to the number of such
Performance-Based Restricted Stock Units that are settled on and as of the
Performance-Based Settlement Date.

6.3 Conditions to Settlement. On or before the transfer of any shares of Common
Stock in settlement of vested Restricted Stock Units and as a condition to the
Participant’s or Permitted Transferee’s right to receive any shares of Common
Stock, the Participant or Permitted Transferee shall be required to enter into
(or shall have previously entered into) the Management Stockholders’ Agreement
with respect to the shares of Common Stock to be transferred upon such
settlement, provided that the Management Stockholders’ Agreement is in effect at
such time. The shares of Common Stock so transferred shall be deemed to be
“Rollover Shares” for purposes of Section 3(b) of the Management Stockholders’
Agreement. In the event that the Participant or Permitted Transferee does not so
enter into the Management Stockholders’ Agreement, if in effect at such time,
the Participant or Permitted Transferee shall forfeit all vested Restricted
Stock Units and the vested Restricted Stock Units shall be cancelled without any
consideration therefor.

6.4 Condition to Settlement; Satisfaction of Withholding Taxes.

(a) In General. Whenever shares of Common Stock are to be issued to the
Participant or Permitted Transferee in settlement of vested Restricted Stock
Units, the Participant or Permitted Transferee shall remit to the Company an
amount in cash, by wire transfer of immediately available funds or certified
check, sufficient to satisfy any applicable U.S. federal, state and local and
non-U.S. tax withholding requirements.

 

5



--------------------------------------------------------------------------------

(b) Alternative Methods to Satisfy Withholding Taxes. The Participant or
Permitted Transferee may pay up to the minimum statutory tax withholding amount
due in respect of any settlement of vested Restricted Stock Units by instructing
the Company to withhold shares of Common Stock that would otherwise be issued to
the Participant or Permitted Transferee in connection with such settlement of
vested Restricted Stock Units.

(c) Notwithstanding the foregoing, the aggregate amount of such cash or the Fair
Market Value of any shares of Common Stock withheld, in either case, as of the
date of settlement of the Restricted Stock Units, must be equal to the full
minimum statutory tax withholding amount payable by the Participant or Permitted
Transferee in connection with such settlement. No tax amount in excess of the
minimum amount required to be withheld under the applicable statutory tax
provisions then in effect may be satisfied by the Participant or Permitted
Transferee by having shares of Common Stock withheld. Any shares of Common Stock
withheld to satisfy the Participant’s or Permitted Transferee’s minimum
statutory tax withholding obligations will be valued at the Fair Market Value of
such shares of Common Stock on the Settlement Date.

7. Management Dividend Awards. The amount of cash payable with respect to each
Vested Restricted Stock Unit shall be determined as set forth below.

7.1 Vesting of Management Dividend Awards. On each of the Grant Date and the
twelve (12), twenty-four (24), thirty (30), thirty-six (36), forty-two (42),
forty-eight (48), fifty-four (54) and sixty (60) month anniversaries of the
Grant Date, the number of Management Dividend Awards which equals the number of
Time-Based Restricted Stock Units which satisfy or have satisfied the Time-Based
Vesting Condition on such date shall also immediately vest.

7.2 Amount of Management Dividend Award. The amount of cash payable with respect
to each vested Management Dividend Award shall be determined on each annual
anniversary of the Grant Date until the earlier of (i) an Initial Public
Offering and (ii) the fifth anniversary of the Grant Date (each such
anniversary, a “Management Dividend Award Payment Date”). On (a) the Management
Dividend Award Payment Date occurring on the first anniversary of the Grant
Date, the amount of cash payable with respect to each vested Management Dividend
Award shall be $0.75, and (b) any Management Dividend Award Payment Date
occurring thereafter, the amount of cash payable with respect to each vested
Management Dividend Award shall be $0.50, in each case subject to applicable tax
withholdings (each, a “Management Dividend Payment Amount”).

7.3 Payment of Management Dividend Payment Amounts. Each Management Dividend
Payment Amount shall be paid as soon as practicable following the applicable
Management Dividend Award Payment Date, and in no event more than two and a half
months following the end of the year in which the Management Dividend Award
Payment Date occurs.

7.4 Forfeiture and Termination of Management Dividend Awards.

(a) Subject to Section 7.4(b) below, in the event that the Participant’s
Employment is terminated for any reason, each Management Dividend Award held by
such

 

6



--------------------------------------------------------------------------------

Participant shall be forfeited immediately without the payment of any additional
consideration to the Participant and no further rights of the Participant in
respect thereof, subject to the Company’s obligation to pay any Management
Dividend Payment Amount that accrued in respect of such Management Dividend
Award prior to the forfeiture date for any termination other than a termination
of Employment by the Company for Cause. In addition, upon the earlier to occur
of (a) settlement or other expiration or termination of the corresponding vested
Restricted Stock Unit and (b) the day after the fifth anniversary of the Grant
Date, the related Management Dividend Award will automatically terminate without
the payment of any additional consideration to the Participant and no further
rights of the Participant in respect thereof, subject to the Company’s
obligation to pay any Management Dividend Payment Amount that accrued in respect
of such Management Dividend Award prior to the termination date so long as the
Participant remains Employed through the applicable payment date or his or her
Employment is terminated other than by the Company for Cause.

(b) Upon the occurrence of the Participant’s Eligible Termination (as defined
below) prior to the Management Dividend Award Payment Date in the year of
termination, the Participant will be entitled to receive a Management Dividend
Payment Amount (paid at the same time Management Dividend Award Payments are
made to other employees for such year) with respect to a number of Management
Dividend Awards equal to the number of Time-Based Restricted Stock Units vested
and outstanding as of the Participant’s termination date, regardless of whether
the Participant was Employed on the Management Dividend Award vesting date(s) or
on the Management Dividend Award Payment Date for such year. The Participant
shall have no entitlement to any Management Dividend Award Payment Amount paid
in respect of any year subsequent to the year in which Participant’s Employment
terminates. An “Eligible Termination” shall mean (a) for periods prior to
January 1, 2015, the Participant’s Employment is terminated by the Company other
than for Cause, death or Disability or by him for Good Reason, and (b) for
periods on or after January 1, 2015 and prior to July 31, 2017, the
Participant’s Employment is terminated by the Company other than for Cause,
death or Disability or by the Participant for any reason.

8. Adjustment.

8.1 Adjustments in connection with Spin. Notwithstanding anything to the
contrary set forth in the Plan or this Agreement, in the event that the Spin
occurs prior to December 31, 2013 the Board shall make such adjustments as it in
good faith considers appropriate to effectuate the Company’s business purposes
in causing the Spin to occur and that are equitable to Participants, including
without limitation adjustment to the number, type or issuer of shares of stock
subject to some or all of the Restricted Stock Units outstanding on the date the
Spin occurs; substitution of cash or other property for the Common Stock subject
to such Restricted Stock Units; or change in any performance-based vesting or
other conditions applicable to such Restricted Stock Units. For the avoidance of
doubt, in making any such adjustments the Board need not adjust Restricted Stock
Units held by different Participants nor Restricted Stock Units held by a single
Participant in a uniform manner.

8.2 Other Adjustments. Except as provided in Section 8.1, the Restricted Stock
Units shall be subject to adjustment as set forth in Section 4.7 of the Plan,
provided that (i) adjustments set forth in Section 4.7(a) of the Plan shall be
mandatory, and (ii) the adjustment to

 

7



--------------------------------------------------------------------------------

be made in connection with a cash dividend or distribution shall be made in the
same manner as the adjustment made to all or substantially all Restricted Stock
Units granted under the Plan to employees on substantially the same terms and
conditions as apply to the Restricted Stock Units granted to Participant
pursuant to this Agreement.

9. Expiration Date. Unless otherwise determined by the Board, each Time-Based
Restricted Stock Unit that has not yet satisfied the Time-Based Vesting
Condition and each Performance-Based Restricted Stock Unit that has not yet
become vested on the earlier of (i) the date the Participant’s Employment is
terminated for any reason (after giving effect to any acceleration pursuant to
Section 5.3 hereof) or (ii) the date on which all of the Initial Majority
Stockholder Shares have been sold by the Majority Stockholders, shall expire on
such date. Each Management Dividend Award shall automatically expire in
accordance with the terms of Section 7.4.

10. Registration. The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of any shares of Common Stock to be
issued pursuant to the Plan or to effect similar compliance under any state
laws. Notwithstanding anything in this Agreement or the Plan to the contrary,
the Company shall not be obligated to cause to be issued or deliver any shares
of Common Stock pursuant to this Plan unless and until the Company is advised by
its counsel that the issuance and delivery of such shares of Common Stock is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which such shares of Common Stock
are traded. The Company may require, as a condition to the issuance or delivery
of any shares of Common Stock pursuant to the terms of this Agreement or the
Plan, that the Participant make such covenants, agreements and representations
as the Company deems necessary or advisable.

11. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Restricted Stock Unit Grant Agreement, shall impair any such right,
power or remedy of such party nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or in any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Restricted Stock Unit Grant Agreement, or any waiver on the part of any party or
any provisions or conditions of this Restricted Stock Unit Grant Agreement,
shall be in writing and shall be effective only to the extent specifically set
forth in such writing.

12. Non-Transferability of Restricted Stock Units. The Participant or Permitted
Transferee may not Transfer the any Restricted Stock Unit granted pursuant to
this Agreement except as expressly provided in Section 4.4 of the Plan.

13. Taxes. The Participant or Permitted Transferee shall be responsible for any
and all taxes incurred by him under or in connection with this Agreement.

 

8



--------------------------------------------------------------------------------

14. Representations.

14.1 Participant Representations. The Participant hereby represents and warrants
to the Company that: (a) the shares of Common Stock are being acquired for his
own account, for investment purposes only and not with a view to or in
connection with any distribution, reoffer, resale, public offering or other
disposition thereof not in compliance with the Securities Act and the rules and
regulations thereunder and any applicable United States federal or state
securities laws or regulations; (b) the Participant is an “accredited investor”
as defined in Rule 501(a) under the Securities Act; provided, that the Company
may, in its discretion and subject to compliance with all applicable securities
laws, waive the foregoing representation with respect to a limited number of
Participants; (c) the Participant, alone or together with his representatives,
possesses such expertise, knowledge, and sophistication in financial and
business matters generally, and in the type of transactions in which the Company
proposes to engage in particular; (d) the Participant has had access to all of
the information with respect to his shares of Common Stock that he or it, as the
case may be, deems necessary to make a complete evaluation thereof and has had
the opportunity to question the Company concerning such Shares of Common Stock;
(e) the Participant’s decision to acquire his Shares of Common Stock for
investment has been based solely upon the evaluation made by the Participant;
(f) the Participant has duly executed and delivered this Agreement; and (g) the
Participant’s authorization, execution, delivery, and performance of this
Agreement do not conflict with any other agreement or arrangement to which the
Participant is a party or by which it is bound.

14.2 Truth of Representations and Warranties. The Participant represents and
warrants that all of his representations set forth in Section 14.1 of this
Agreement are true and correct as of the date hereof.

15. Integration. This Agreement and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter and shall not be
amended except by written amendment signed by all parties. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth in such documents. This Restricted Stock Unit Grant
Agreement and the Plan supersede all prior agreements and understandings between
the parties with respect to the subject matter hereof.

16. Counterparts. This Restricted Stock Unit Grant Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

17. Governing Law. This Restricted Stock Unit Grant Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware without regard to the provisions thereof governing conflict of laws.

18. Participant Acknowledgment.

18.1 The Participant hereby acknowledges receipt of a copy of the Plan. The
Participant hereby acknowledges that all decisions, determinations and
interpretations of the

 

9



--------------------------------------------------------------------------------

Board in respect of the Plan, this Restricted Stock Unit Grant Agreement and the
Restricted Stock Unit shall be final and conclusive.

18.2 By signing below and accepting the Restricted Stock Unit Grant, the
Participant hereby acknowledges and agrees that the Former Plan has been
terminated, that the Former Plan Restricted Stock Units have been cancelled in
connection with such termination, the Participant has no further rights or
entitlements pursuant to the Former Plan and the Former Plan Restricted Stock
Units and that the Board has made a grant of the Restricted Stock Units pursuant
to this Agreement in full satisfaction of any rights under the Former Plan
Restricted Stock Units.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Unit Grant
Agreement to be duly executed by its duly authorized officer and said
Participant has signed this Restricted Stock Unit Grant Agreement on his own
behalf, thereby representing that he has carefully read and understands this
Restricted Stock Unit Grant Agreement and the Plan as of the day and year first
written above.

 

LVB Acquisition, Inc.     Participant

/s/ Bradley J. Tandy

   

/s/ Jeffrey R. Binder

By:   Bradley J. Tandy     By:   Jeffrey R. Binder Title:   Senior Vice
President,         General Counsel and Secretary     Date:   January 14, 2013

 

11